EMPLOYMENT AGREEMENT, Amended and Restated as of April 27, 2007, between REVLON
CONSUMER PRODUCTS CORPORATION, a Delaware corporation (“RCPC” and, together with
its parent Revlon, Inc. and its subsidiaries, the “Company”), and David Kennedy
(the “Executive”).

RCPC wishes to continue to employ the Executive and the Executive wishes to
accept continued employment with the Company on the terms and conditions set
forth in this Agreement, as amended and restated.

Accordingly, RCPC and the Executive hereby agree as follows:

1. Employment, Duties and Acceptance.

1.1 Employment, Duties. RCPC hereby employs the Executive for the Term (as
defined in Section 2.1) to render exclusive and full-time services to the
Company, in the capacity of president and chief executive officer of Revlon,
Inc. (“Revlon”) and RCPC, reporting to the Board of Directors of each of Revlon
and RCPC, and to perform such other duties consistent with such position
(including service as a director or officer of any subsidiary of Revlon, Inc.,
if elected) as may be assigned by the Board of Directors of Revlon. The
Executive’s title shall be President and Chief Executive Officer of Revlon and
RCPC, or such other titles of at least equivalent level consistent with the
Executive’s duties from time to time as may be assigned to the Executive by
Revlon’s Board of Directors. RCPC agrees to use its best efforts to cause the
Executive to be elected to the Board of Directors of Revlon and of RCPC, so that
the Executive may serve as a member of both Boards throughout the Term.

1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive’s ability, to
devote the Executive’s entire business time, energy and skill to such
employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests.

1.3 Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the office of RCPC in the New York City metropolitan
area, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company.

1.4 Performance Warranty. As an inducement for the Company to enter into this
Agreement, you hereby represent that you are not a party to any contract,
agreement or understanding which prevents, prohibits or limits you in any way
from entering into and fully performing your obligations under this Agreement
and any duties and responsibilities that may be assigned to you hereunder.

2. Term of Employment; Certain Post-Term Benefits.

2.1 The Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence as of the date first set forth above (the “Effective
Date”) and shall end on the later of December 31, 2008 or twenty-four months
after RCPC provides to the Executive a notice of non-renewal, unless in either
case sooner terminated pursuant to Section 4. Non-extension of the Term shall
not be deemed to be a breach of this Agreement by RCPC for purposes of Section
4.4. Additionally, the Executive may terminate the Term at any time upon sixty
(60) days’ prior written notice to the Company and such termination shall not be
deemed a breach of this Agreement. During any period that the Executive’s
employment shall continue following the end of the Term, the Executive shall be
deemed an employee at will, provided, however, that the Executive shall be
eligible for severance on the terms and subject to the conditions of the Revlon
Executive Severance Policy as in effect from time to time (the “Executive
Severance Policy”), provided that the Severance Period for the Executive under
the Executive Severance Policy shall be 24 months, subject to the terms and
conditions of such policy.

2.2 Special Curtailment. The Term shall end earlier than the date provided in
Section 2.1, if sooner terminated pursuant to Section 4.

3. Compensation; Benefits.

3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, RCPC agrees to pay the Executive during the Term a base salary,
payable in bi-weekly arrears, at the annual rate of not less than $1,300,000
(the “Base Salary”). All payments of Base Salary or other compensation hereunder
shall be less such deductions or withholdings as are required by applicable law
and regulations. The Base Salary shall be reviewed by Revlon’s Board of
Directors or Compensation Committee from time to time. In the event that
Revlon’s Board of Directors or Compensation Committee, in its sole discretion,
determines to increase the Base Salary, such increased amount shall, from and
after the effective date of the increase, constitute “Base Salary” for purposes
of this Agreement.

3.2 Bonus. The Executive shall be eligible to participate in the Revlon
Executive Bonus Plan as in effect from time to time (or such plan or plans, if
any, as may succeed it) (the “Bonus Plan”) with maximum bonus eligibility of
150% of Base Salary for significantly over-achieving performance objectives set
by the Compensation Committee or its designee and target bonus eligibility of
100% of Base Salary for achieving performance objectives set by the Compensation
Committee or its designee, subject to the terms and conditions of such Bonus
Plan. In the event that the Executive’s employment shall terminate

 

 

--------------------------------------------------------------------------------



pursuant to Section 4.4 during any calendar year, the Executive’s bonus with
respect to the year during which such termination occurs shall be prorated for
the actual number of days of active employment during such year and such bonus
as prorated shall be payable (i) if and to the extent bonuses are payable to
executives under the Bonus Plan for that year based upon achievement of the
objectives set for that year and not including any discretionary bonus amounts
which may otherwise be payable to other executives despite non-achievement of
bonus objectives for such year and (ii) on the date bonuses would otherwise be
payable to executives under the Bonus Plan. Notwithstanding anything herein or
contained in the Bonus Plan to the contrary, in the event that the Executive’s
employment shall terminate pursuant to Section 4.4 during any calendar year, the
Executive shall be entitled to receive his bonus (if not already paid) with
respect to the year immediately preceding the year of termination (if bonuses
with respect to such year are payable to other executives based upon achievement
of bonus objectives and not based upon discretionary amounts which may be paid
to other executives despite non-achievement of bonus objectives) as and when
such bonuses would otherwise be payable to executives under the Bonus Plan,
despite the fact that Executive may not be actively employed on such date of
payment.

3.3 Stock-Based Compensation. In the event of any “Change of Control”, as
defined on Schedule A, all then unvested stock options and restricted shares
held by the Executive shall immediately vest and be fully exercisable.

3.4 Business Expenses. RCPC shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with the Company’s applicable expense reimbursement and
related policies and procedures as in effect from time to time.

3.5 Vacation. During each year of the Term, the Executive shall be entitled to a
vacation period or periods in accordance with the vacation policy of the Company
as in effect from time to time, but not less than four weeks.

3.6 Fringe Benefits. During the Term, the Executive shall be entitled to
participate in those qualified and non-qualified defined benefit, defined
contribution, group life insurance, medical, dental, disability and other
benefit plans and programs of the Company as from time to time in effect (or
their successors) generally made available to other executives of the
Executive’s level and in such other plans and programs and in such perquisites
as may be generally made available to senior executives of the Company of the
Executive’s level generally. Further, during the Term, the Executive will be
eligible (a) to participate in Revlon’s Executive Financial Counseling and Tax
Preparation Program, as from time to time in effect, (b) to receive a car
allowance at the rate of $15,000 per annum, which is intended to cover lease,
insurance, operating and maintenance costs under the car allowance program as in
effect from time to time, and (c) to participate in a special rate for personal
training sessions at a strength and conditioning center located on 55th Street
here in NYC on a basis consistent with other executives at Executive’s level.

4. Termination.

4.1 Death. If the Executive shall die during the Term, the Term shall terminate
and no further amounts or benefits shall be payable hereunder, other than (i)
for accrued, but unpaid, Base Salary as of such date and (ii) pursuant to life
insurance provided under Section 3.6(a).

4.2 Disability. If during the Term the Executive shall become physically or
mentally disabled, whether totally or partially, such that the Executive is
unable to perform the Executive’s services hereunder for (i) a period of six
consecutive months or (ii) shorter periods aggregating six months during any
twelve month period, RCPC may at any time after the last day of the six
consecutive months of disability or the day on which the shorter periods of
disability shall have equaled an aggregate of six months, by written notice to
the Executive (but before the Executive has returned to active service following
such disability), terminate the Term and no further amounts or benefits shall be
payable hereunder.

4.3 Cause. RCPC may at any time by written notice to the Executive terminate the
Term for “Cause” and, upon such termination, the Executive shall be entitled to
receive no further amounts or benefits hereunder, except for accrued, but
unpaid, salary as of such date and as required by law. As used herein the term
“Cause” shall mean gross neglect by the Executive of the Executive’s duties
hereunder, conviction of the Executive of any felony, conviction of the
Executive of any lesser crime or offense involving the property of the Company
or any of its affiliates, misconduct by the Executive in connection with the
performance of the Executive’s duties hereunder or other material breach by the
Executive of this Agreement (specifically including, without limitation, Section
1.4), any breach of the Revlon Code of Business Conduct, or the Employee
Agreement as to Confidentiality and Non-Competition, or any other conduct on the
part of the Executive which would make the Executive’s continued employment by
the Company prejudicial in any material respect to the best interests of the
Company.

4.4 Company Breach; Other Termination. The Executive shall be entitled to
terminate the Term and the Executive’s employment upon 60 days’ prior written
notice (if during such period RCPC fails to cure any such breach) in the event
that RCPC materially breaches any of its obligations hereunder. In addition,
RCPC shall be entitled to terminate the Term and the Executive’s employment at
any time and without prior notice (otherwise than pursuant to the provisions of
Section 4.2 or 4.3). In consideration of the Executive’s covenant in Section
5.2, upon termination under this Section 4.4 by the Executive, or in the event
RCPC so terminates the Term otherwise than pursuant to the provisions of Section
4.2 or 4.3, RCPC agrees, and the Company’s sole obligation arising from such
termination shall be (at the Executive’s election by written notice within 10
days after such termination), for RCPC either

 

 

2

 

--------------------------------------------------------------------------------



(i) to make payments in lieu of Base Salary in the amounts prescribed by Section
3.1, to pay the Executive any annual bonus contemplated by Section 3.2 and to
continue the Executive’s participation in the medical, dental and group life
insurance plans of the Company in which the Executive was entitled to
participate pursuant to Section 3.6 (in each case less amounts required by law
to be withheld) through the date on which the Term would have expired pursuant
to Section 2.1, if RCPC had given notice of non-renewal on the date of
termination (such period shall be referred to as the “Severance Period”),
provided that (1) such benefit continuation is subject to the terms of such
plans, (2) life insurance continuation is subject to a limit of two years, (3)
the Executive shall cease to be covered by medical and/or dental plans of the
Company at such time as the Executive becomes covered by like plans of another
company, (4) any bonus payments required pursuant to this Section 4.4(i) shall
be payable as and when bonuses would otherwise be payable to executives under
the Bonus Plan as then in effect, (5) the Executive shall, as a condition,
execute such release, confidentiality, non-competition and other covenants as
would be required in order for the Executive to receive payments and benefits
under the Executive Severance Policy referred to in clause (ii) below, and (6)
any cash compensation paid or payable or any non-cash compensation paid or
payable in lieu of cash compensation earned by the Executive from other
employment or consultancy during such period (but not including any pension or
retirement benefits payable by The Coca Cola Company or Coca Cola Amatil
Limited) shall reduce the payments provided for herein payable with respect to
such other employment or consultancy, or

(ii) to make the payments and provide the benefits prescribed by the Executive
Severance Policy of the Company as in effect from time to time, upon the
Executive’s compliance with the terms and conditions thereof, provided that the
Severance Period for the Executive shall be 24 months.

Any compensation earned by the Executive from other employment or a consultancy
(but not including any pension or retirement benefits payable by The Coca Cola
Company or Coca Cola Amatil Limited) shall reduce the payments required pursuant
to clause (i) above or shall be governed by the terms of the Executive Severance
Policy in the case of clause (ii) above.

4.5 Litigation Expenses. If RCPC and the Executive become involved in any
action, suit or proceeding relating to the alleged breach of this Agreement by
RCPC or the Executive, or any dispute as to whether a termination of the
Executive’s employment is with or without Cause, then if and to the extent that
a final judgment in such action, suit or proceeding is rendered in favor of the
Executive, RCPC shall reimburse the Executive for all expenses (including
reasonable attorneys’ fees) incurred by the Executive in connection with such
action, suit or proceeding or the portion thereof adjudicated in favor of the
Executive.

4.6 No Mitigation. In no event shall the Executive be obligated to seek other
employment.

4.7 Internal Revenue Code 409A. Internal Revenue Code section 409A (“Section
409A”) imposes additional taxes and interest on compensation or benefits
deferred under certain nonqualified deferred compensation plans (as defined
under the Code and related regulations). These plans may include, among others,
nonqualified retirement plans, bonus plans, stock option plans, employment
agreements and severance agreements. Revlon reserves the right to provide
compensation or benefits under any such plan in amounts, at times and in a
manner that minimizes taxes, interest or penalties as a result of section 409A,
including any required withholdings.

5. Protection of Confidential Information; Non-Competition.

5.1 The Executive acknowledges that the Executive’s services will be unique,
that they will involve the development of Company-subsidized relationships with
key customers, suppliers, and service providers as well as with key Company
employees and that the Executive’s work for the Company will give the Executive
access to highly confidential information not available to the public or
competitors, including trade secrets and confidential marketing, sales, product
development and other data and plans which it would be impracticable for the
Company to effectively protect and preserve in the absence of this Section 5 and
the disclosure or misappropriation of which could materially adversely affect
the Company. Accordingly, the Executive agrees:

5.1.1 except in the course of performing the Executive’s duties provided for in
Section 1.1, not at any time, whether during or after the Executive’s employment
with the Company, to divulge to any other entity or person any confidential
information acquired by the Executive concerning the Company’s or its
affiliates’ financial affairs or business processes or methods or their
research, development or marketing programs or plans, any other of its or their
trade secrets, any information regarding personal matters of any directors,
officers, employees or agents of the Company or its affiliates or their
respective family members, or any information concerning the circumstances of
the Executive’s employment and any termination of the Executive’s employment
with the Company or any information regarding discussions related to any of the
foregoing. The foregoing prohibitions shall include, without limitation,
directly or indirectly publishing (or causing, participating in, assisting or
providing any statement, opinion or information in connection with the
publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial or over the internet. In the
event that the Executive is requested or required to make disclosure of
information subject to this Section 5.1.1 under any court order, subpoena or
other judicial process, the Executive will promptly notify RCPC, take all
reasonable steps requested by RCPC to defend against the compulsory disclosure
and permit RCPC, at its expense, to control with counsel of its choice any
proceeding relating to the

 

 

3

 

--------------------------------------------------------------------------------



compulsory disclosure. The Executive acknowledges that all information the
disclosure of which is prohibited by this section is of a confidential and
proprietary character and of great value to the Company.

5.1.2 to deliver promptly to the Company on termination of the Executive’s
employment with the Company, or at any time that RCPC may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof) relating to the Company’s business and all
property associated therewith, which the Executive may then possess or have
under the Executive’s control.

5.2 In consideration of RCPC’s covenant in Section 4.4, the Executive agrees (i)
in all respects fully to comply with the terms of the Employee Agreement as to
Confidentiality and Non-Competition referred to in the Executive Severance
Policy (the “Non-Competition Agreement”), whether or not the Executive is a
signatory thereof, with the same effect as if the same were set forth herein in
full, and (ii) in the event that the Executive shall terminate the Executive’s
employment otherwise than as provided in Section 4.4, the Executive shall comply
with the restrictions set forth in paragraph 9(e) of the Non-Competition
Agreement through the date on which the Term would then otherwise have expired
pursuant to Section 2.1, subject only to the Company continuing to make payments
equal to the Executive’s Base Salary during such period, notwithstanding the
limitation otherwise applicable under paragraph 9(d) thereof or any other
provision of the Non-Competition Agreement.

5.3 If the Executive commits a breach of any of the provisions of Sections 5.1
or 5.2 hereof, RCPC shall have the following rights and remedies:

5.3.1 the right and remedy to immediately terminate all further payments and
benefits provided for in this Agreement, except as may otherwise be required by
law in the case of qualified benefit plans,

5.3.2 the right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach will cause irreparable injury to the Company and
that money damages and disgorgement of profits will not provide an adequate
remedy to the Company, and, if the Executive attempts or threatens to commit a
breach of any of the provisions of Sections 5.1 or 5.2, the right and remedy to
be granted a preliminary and permanent injunction in any court having equity
jurisdiction against the Executive committing the attempted or threatened breach
(it being agreed that each of the rights and remedies enumerated above shall be
independent of the others and shall be severally enforceable, and that all of
such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to RCPC under law or in equity), and

5.3.3 the right and remedy to require the Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively “Benefits”) derived or received by the Executive as the
result of any transactions constituting a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to account for and
pay over such Benefits as directed by RCPC.

5.4 If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or any part
thereof, hereafter are construed to be invalid or unenforceable, the same shall
not affect the remainder of the covenant or covenants, which shall be given full
effect, without regard to the invalid portions.

5.5 If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision so as to be enforceable to the maximum extent permitted by applicable
law and, in its reduced form, said provision shall then be enforceable.

5.6 The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of any state or
country within the geographical scope of such covenants. In the event that the
courts of any one or more of such states or country shall hold such covenants
wholly unenforceable by reason of the breadth of such covenants or otherwise, it
is the intention of the parties hereto that such determination not bar or in any
way affect RCPC’s right to the relief provided above in the courts of any other
states or country within the geographical scope of such covenants as to breaches
of such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being for this purpose severable into diverse and
independent covenants.

5.7 Any termination of the Term or the Executive’s employment shall have no
effect on the continuing operation of this Section 5.

6. Inventions and Patents.

6.1 The Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign

 

 

4

 

--------------------------------------------------------------------------------



countries; (c) sign all papers necessary to carry out the foregoing; and (d)
give testimony in support of the Executive’s inventorship.

6.2 If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two years after
the termination of the Executive’s employment with the Company, it is to be
presumed that the Invention was conceived or made during the Term.

6.3 The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.

7. Intellectual Property.

Notwithstanding and without limitation of Section 6, the Company shall be the
sole owner of all the products and proceeds of the Executive’s services
hereunder, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with or during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive’s right to receive payments hereunder). The
Executive shall, at the request of RCPC, execute such assignments, certificates
or other instruments as RCPC may from time to time deem necessary or desirable
to evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

8. Revlon Code of Business Conduct.

In consideration of the Company’s execution of this Agreement, you agree in all
respects to fully comply with the terms of the Revlon Code of Business Conduct,
annexed at Schedule B, whether or not you are a signatory thereof, with the same
effect as if the same were set forth herein in full.

9. Indemnification.

Subject to the terms, conditions and limitations of its by laws and applicable
Delaware law, RCPC will defend and indemnify the Executive against all costs,
charges and expenses incurred or sustained by the Executive in connection with
any action, suit or proceeding to which the Executive may be made a party,
brought by any shareholder of the Company directly or derivatively or by any
third party by reason of any act or omission of the Executive as an officer,
director or employee of the Company or of any subsidiary or affiliate of the
Company.

10. Notices.

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed) provided that all notices to the Company
shall be sent simultaneously by fax and email, as follows (or to such other
address as either party shall designate by notice in writing to the other in
accordance herewith):

If to the Company, to:

Revlon Consumer Products Corporation

237 Park Avenue

New York, New York 10017

Attention: Robert K. Kretzman, Executive Vice President, Human Resources, Chief
Legal Officer and General Counsel



Fax: 212-527-5693

Email: robert.kretzman@revlon.com

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.

11. General.

11.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York.

11.2 The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

11.3 This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject

 

 

5

 

--------------------------------------------------------------------------------



matter hereof including any offer letter or term sheets. No representation,
promise or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.

11.4 This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive, nor may the Executive pledge, encumber or
anticipate any payments or benefits due hereunder, by operation of law or
otherwise. RCPC may assign its rights, together with its obligations, hereunder
(i) to any affiliate or (ii) to a third party in connection with any sale,
transfer or other disposition of all or substantially all of any business to
which the Executive’s services are then principally devoted, provided that no
assignment pursuant to clause (ii) shall relieve RCPC from its obligations
hereunder to the extent the same are not timely discharged by such assignee.

11.5 This Agreement may be amended, modified, superseded, canceled, renewed or
extended and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

11.6 This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

12. Subsidiaries and Affiliates. As used herein, the term “subsidiary” shall
mean any corporation or other business entity controlled directly or indirectly
by the corporation or other business entity in question, and the term
“affiliate” shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.

13. Change of Control

13.1 Change of Control Payments and Benefits.

(a) Extension of Term. In the event of any Change of Control, as defined on
Schedule A, the Term of the Executive’s Agreement shall be automatically
extended for 24 months from the effective date (the “COC Effective Date”) of any
such Change of Control (the “Extended Term”).

(b) Benefit Continuation; Bonus and Salary Payment. If during the Extended Term,
the Executive terminates the Term of his employment for “Good Reason” (as
defined below in subclause (b)(iii)) or if the Company terminates the Term of
the Executive’s employment other than for “Cause” (as defined in Section 4.3 of
the Agreement):

(i) the Company shall provide for a period of two years from such termination
date all fringe benefits then provided to the Executive, including, without
limitation, qualified and non-qualified defined benefit, defined contribution,
insurance, medical (including the Revlon Executive Supplemental Medical Plan),
dental, disability, automobile, financial planning, tax preparation and other
benefit plans and programs of the Company as from time to time in effect (or
their successors) in which the Executive participated on the COC Effective Date
or in lieu of providing such benefits the Company shall make a cash payment to
the Executive equal to the value of such benefits.

(ii) the Company shall immediately pay to the Executive in a cash lump sum
payment two times the sum of (A) the greater of the Executive’s base salary in
effect on (1) the COC Effective Date or (2) such termination date plus (B) the
average amount of the gross bonus amounts earned by the Executive over the five
calendar years preceding such termination.

(iii) “Good Reason” means, for purposes of this subclause (b) only (and not for
any other purpose or reason under this Agreement): (A) a material adverse change
in the Executive’s job responsibilities; (B) any reduction in the Executive’s
base salary; (C) any reduction in the Executive’s annual bonus opportunity; (D)
any reduction in the Executive’s aggregate value of benefits; or (E) the
Executive’s being required by the Company to relocate beyond a 50 mile radius of
the Executive’s then current residence.

(iv) The Executive shall have no duty to mitigate by seeking other employment or
otherwise and no compensation earned by the Executive from other employment, a
consultancy or otherwise shall reduce any payments provided for under this
Agreement.

(c) Equity Compensation. In the event of any Change of Control, all then
unvested stock options and restricted shares held by the Executive shall
immediately vest and be fully exercisable and all restrictions shall lapse.

 

 

6

 

--------------------------------------------------------------------------------



(d) Governing Provision. In the event of any conflict between this Section 13 of
the Agreement and any other section or provision of the Agreement, the section
which provides the Executive with most favored treatment in the event of a
Change of Control shall govern and prevail.

13.2 Section 280G.

(a) If the aggregate of all amounts and benefits due to the Executive under this
Agreement or any other plan, program, agreement or arrangement of the Company or
any of its Affiliates, which, if received by the Executive in full, would
constitute “parachute payments” as such term is defined in and under Section
280G of the Code (collectively, “Change of Control Benefits”), reduced by all
Federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, is less than the amount the
Executive would receive, after all such applicable taxes, if the Executive
received aggregate Change of Control Benefits equal to an amount which is $1.00
less than three times the Executive’s “base amount”, as defined in and
determined under Section 280G of the Code, then such Change of Control Benefits
shall be reduced or eliminated to the extent necessary so that the Change of
Control Benefits received by the Executive will not constitute parachute
payments. If a reduction in the Change of Control Benefits is necessary,
reduction shall occur in the following order unless the Executive elects in
writing a different order, subject to the Company’s consent (which consent shall
not be unreasonably withheld): first, a reduction of cash payments not
attributable to equity awards which vest on an accelerated basis; second, the
cancellation of accelerated vesting of stock awards; third, the reduction of
employee benefits; and fourth, a reduction in any other “parachute payments”. If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s stock awards unless the Executive elects in writing a
different order for cancellation.

(b) It is possible that after the determinations and selections made pursuant to
Section 13.2(a) above the Executive will receive Change of Control Benefits that
are, in the aggregate, either more or less than the amounts contemplated by
Section 13.2(a) above (hereafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this Section 13.2. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this Section 13.2.

(c) The determinations with respect to this Section 13.2 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the Executive objects
to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed). For purposes of this Agreement, the term “Code” shall mean the
Internal Revenue Code of 1986, as amended, including all final regulations
promulgated thereunder and any reference to a particular section of the Code
shall include any provision that modifies, replaces or supersedes such section.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

REVLON CONSUMER PRODUCTS CORPORATION



 

By: 


/s/ Robert K. Kretzman

 

 

 

Name:

Robert K. Kretzman

 

 

 

Title:

Executive Vice President, Human Resources, Chief Legal Officer and General
Counsel



 

 


/s/ David Kennedy

 

 

 

David Kennedy

 

 

7

 

--------------------------------------------------------------------------------



SCHEDULE A

CHANGE IN CONTROL

A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;

(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or

(iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.

“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.

“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.

 

 

8

 

--------------------------------------------------------------------------------



“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.

“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 9½% Senior Notes due 2011.

“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

 

 

9

 

--------------------------------------------------------------------------------



SCHEDULE B

REVLON CODE OF BUSINESS CONDUCT

 

 

10

 

--------------------------------------------------------------------------------